Citation Nr: 1441313	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran likely has bilateral hearing loss attributable to his military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is likely the result of disease or injury incurred during active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as sensorineural hearing loss (organic disease of the nervous system), explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A May 2012 private audiological evaluation showed pure tone threshold levels sufficient to qualify as a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Likewise, a November 2005 private audiological evaluation also showed a hearing loss disability.  See id.  

Unfortunately, the Veteran's service records are unavailable because they were destroyed in the St. Louis fire in 1973.  Nevertheless, the Veteran has provided competent and credible lay evidence of continuous hearing problems since his service as part of a combat-ready infantry unit.  See July 2014 hearing testimony.  Accordingly, service connection for bilateral sensorineural hearing loss is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


